                                           Case 3:20-cv-07312-TSH Document 8 Filed 10/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN MALLOY,                                 Case No. 20-cv-07312-TSH
                                   8                   Plaintiff,
                                                                                         REFERRAL FOR PURPOSE OF
                                   9             v.                                      DETERMINING RELATIONSHIP
                                  10     CITY OF SAN FRANCISCO, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Saundra B. Armstrong for consideration of whether the case is related to Malloy v.

                                  15   Regents of the University of California, 19-cv-07995-SBA.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: October 26, 2020

                                  19

                                  20
                                                                                                   THOMAS S. HIXSON
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
